NOT RECOMMENDED FOR PUBLICATION
                               File Name: 18a0054n.06

                                          No. 17-1167                                 FILED
                                                                                Jan 30, 2018
                         UNITED STATES COURT OF APPEALS                     DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
                                                               ON APPEAL FROM THE
              v.                                        )
                                                               UNITED STATES DISTRICT
                                                        )
                                                               COURT FOR THE EASTERN
SARONTAY DEON BANKS,                                    )
                                                               DISTRICT OF MICHIGAN
                                                        )
       Defendant-Appellant.                             )
                                                        )


BEFORE: SUHRHEINRICH, GRIFFIN, and THAPAR, Circuit Judges.

       GRIFFIN, Circuit Judge.

       Defendant Sarontay Banks belonged to a Detroit-based crew that robbed a Massachusetts

jewelry store. For his part, Banks stole a getaway vehicle and waited outside while two other

men ran into the store, smashed several glass cases with a sledgehammer, and took fifteen Rolex

watches. Banks pleaded guilty to conspiracy to commit Hobbs Act robbery in violation of

18 U.S.C. § 1951(a).

       The district court sentenced him as a career offender to 151 months in prison (a term at

the bottom of the applicable Guidelines range), three years of supervised release, and $85,668 in

restitution. Banks challenges that sentence on several grounds. Because Banks has forfeited his

lynchpin Guidelines-calculation claim that Hobbs Act robbery does not qualify as a crime of

violence, and because his remaining arguments lack merit, we affirm.
No. 17-1167, United States v. Banks


                                                I.

       Defendant maintains two Guidelines-calculation challenges. His primary contention is

that the district court erroneously sentenced him as a career offender under the Guidelines

because the instant offense is not a crime of violence.1 He qualifies as a career offender if the

instant felony offense and at least two of his prior felony convictions count as either crimes of

violence or controlled-substance offenses. USSG § 4B1.1(a). And Hobbs Act robbery qualifies

as a crime of violence if it “has as an element the use, attempted use, or threatened use of

physical force against the person of another,” or if it is an offense listed in USSG § 4B1.2(a)(2).

See id. § 4B1.2(a).

       Banks failed to develop this argument, so we consider it forfeited. See United States v.

Brown, 819 F.3d 800, 829 (6th Cir. 2016). He does not address why Hobbs Act robbery would

not qualify under the enumerated-offenses clause, which includes robbery and extortion. See

USSG § 4B1.2(a)(2). Although he asserts without exposition that Hobbs Act robbery can be

accomplished without using force capable of causing physical harm, see USSG § 4B1.2(a)(1),

Defendant acknowledges that we rejected this argument in United States v. Gooch, 850 F.3d 285,

290–92 (6th Cir. 2017) and United States v. Tibbs, 685 F. App’x 456, 464–65 (6th Cir. 2017).

He observes that those cases involved firearms and analyzed the question under 18 U.S.C.

§ 924(c) rather than the Guidelines, but he does not address any differences between the statutory

and the Guidelines crime-of-violence definitions, or otherwise explain why Gooch and Tibbs are

not dispositive here. Such conclusory assertions are no substitute for developed argumentation.

       Banks also argues it was error to increase his offense level pursuant to USSG

§ 2B3.1(b)(2)(D) for “otherwise us[ing]” the sledgehammer during the robbery. But the alleged

       1
       The 2016 version of the Guidelines Manual applied when Banks was sentenced on
February 7, 2017. See USSG § 1B1.11(a).
                                                -2-
No. 17-1167, United States v. Banks


error, if any, was harmless. The offense level calculations made based on the Guidelines

applicable to the instant offense did not ultimately determine Banks’s sentencing range. Those

Guidelines established Banks’s base offense level as 20, which was then adjusted to 26 after four

levels were added for using the sledgehammer, and another two for the attempted loss amount.

His final offense level of 29 was calculated independently based on Banks’s career offender

status, which required a base offense level of 32. See USSG § 4B1.1(b)(3). Because Banks’s

offense level as a career offender was greater than the otherwise-applicable adjusted offense

level of 26, it controlled. See id. § 4B1.1(b). The district court plainly chose its sentence based

on Banks’s career offender status; thus we need not remand because it may have erred in

calculating Banks’s offense level under Guidelines that did not control. See Williams v. United

States, 503 U.S. 193, 203 (1992).

                                                 II.

       Defendant also claims that his sentence is both procedurally and substantively

unreasonable. We review reasonableness challenges for abuse of discretion. United States v.

Kamper, 748 F.3d 728, 739 (6th Cir. 2014). We find that Banks’s within-Guidelines sentence is

reasonable.

                                                 A.

       We first consider whether the district court committed “significant procedural error, such

as . . . failing to consider the § 3553(a) factors[.]” Gall v. United States, 552 U.S. 38, 51 (2007).

Banks argues that the district court so erred by failing to consider whether his criminal history

was overrepresented, or whether there was a disparity between his Guidelines range and those of

his co-defendants, and by basing its sentence on a general perception of the risk a smash-and-




                                                -3-
No. 17-1167, United States v. Banks


grab robbery poses rather than on the circumstances of the instant offense. We address each

argument in turn.

       Banks is correct that the district court did not expressly address whether his criminal

history was overrepresented even though he asked the district court to vary below the career

offender Guidelines range. A district court cannot ignore a defendant’s non-frivolous arguments,

but “we may assume, even absent express analysis by the judge, that the sentence reflects

consideration of the argument” where a defendant “presents issues that are conceptually

straightforward[.]” United States v. Simmons, 587 F.3d 348, 361 (6th Cir. 2009).

       Here, as the government emphasized and the presentence investigation report (“PSR”)

detailed, thirty-year-old Banks had already been convicted five separate times for drug

trafficking offenses, once for larceny from a motor vehicle, and once for armed robbery. The

government elaborated that the larceny and armed robbery convictions involved dangerous

conduct including a flight from police and Banks pointing a gun at a victim’s stomach.

Moreover, the government noted, defendant had “absconded” from supervision twice in the past,

“had 27 misconducts in prison,” and had “[n]ew criminal history almost every time [he had been]

on probation.” Banks’s defense counsel gave no substantive response other than to assert that his

client had not dealt drugs “on the scale the government would have the Court believe[,]” had

always quickly admitted his guilt once apprehended, and had “apologize[d] for his record” rather

than “avoid it.”

       The issue of Banks’s criminal history was thus squarely before the district court, and it

concluded that the career offender Guideline range was applicable and appropriate. It stated that

defendant had “continuously g[otten] into trouble, and very serious trouble that jeopardize[d] not

only himself, but [also the] community.” Specifically, the district court noted that defendant


                                               -4-
No. 17-1167, United States v. Banks


once joined a “horrible” flight from police that endangered both civilians and law enforcement,

and that his prior conviction for armed robbery was a “very, very serious offense.” And Banks,

said the district court judge, had never been successful either in prison or under supervision. The

district court continued that although defendant had suffered a terrible childhood, that did not

excuse his criminal record because he had been afforded prior opportunities to remedy the effects

of his upbringing.

       Banks argued at length that he was finally ready to change and that he had a support

system in place to facilitate a peaceful and productive transition back into the community. The

district court noted, however, that defendant had promised to change his ways before. According

to the district court, a Guidelines sentence was thus still appropriate because Banks’s actions to

date showed no “respect for the law.” Because the instant offense was extremely serious, and

Banks had not been deterred by previous penalties or promises to change, the district court

concluded that its sentence must be sufficient to deter defendant and others from future criminal

activity and thus protect the community. Accordingly, the district court found that the career

offender Guidelines were necessary, and that they “adequately deal[t] with [Banks] without

overly penalizing him.”

       The district court’s remarks are logically responsive to defendant’s “conceptually

straightforward” argument that his criminal history was overrepresented and he thus deserved the

variance he was requesting. See Simmons, 587 F.3d at 361. Had the district court agreed with

Banks’s characterization of his past criminal conduct, it would not have emphasized how he had

continually broken the law in serious ways, nor would it have chosen a career offender

Guidelines sentence. An obvious implication of the district court’s decision is that, given

Banks’s serious criminal conduct and chronic recidivism, a below-Guidelines sentence would


                                                -5-
No. 17-1167, United States v. Banks


have provided neither adequate deterrence nor adequate public protection. The district court’s

rationale was thus clear from “the context and the record,” and reflected its “considered

rejection” of Banks’s overrepresentation argument. United States v. Chiolo, 643 F.3d 177, 184

(6th Cir. 2011). The district court’s “failure to expressly address” that argument therefore “does

not make its sentence procedurally unreasonable.” Id.

       Nor is defendant’s sentence procedurally unreasonable even though the district court did

not expressly address the disparity between his Guidelines range and those applicable to his co-

defendants. Banks argued that a reasonable sentence for him “would be consistent with” those

imposed on his co-defendants. A district court must consider “unwarranted sentence disparities

among defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a)(6). Although a district court may exercise its discretion “and determine a

defendant’s sentence in light of a co-defendant’s sentence,” it is not required to do so under

§ 3553(a)(6). Simmons, 501 F.3d 620, 624 (6th Cir. 2007).

       And in any event, as the government emphasized, Banks alone is a career offender.

Thus, Banks and his co-defendants were “not similarly-situated within the meaning of

§ 3553(a)(6).” See United States v. Thomas, 395 F. App’x 168, 175 (6th Cir. 2010). The

Guidelines “ranges are themselves designed to treat similar offenders similarly.” United States

v. Elliot, 327 F. App’x 540, 549 (6th Cir. 2009) (quoting United States v. Shrake, 515 F.3d 743,

748 (7th Cir. 2008)).     By imposing a Guidelines sentence on Banks “so that we have

consistency,” the district court was logically responsive to Banks’s disparity argument.

       Finally, defendant argues it was procedurally improper for the district court to base its

sentence on the general risk posed by smash-and-grab robberies as opposed to the circumstances

of the instant offense. This myopic argument fails for two reasons. First, Banks cites no legal


                                               -6-
No. 17-1167, United States v. Banks


authority prohibiting sentencing courts from considering the potential ramifications of a

defendant’s illegal conduct. On the contrary, § 3553(a) requires district courts to take into

account “the nature and circumstances of the offense” and its “seriousness.” See 18 U.S.C.

§ 3553(a)(1), (a)(2)(A) (emphasis added); see also United States v. Caraway, 189 F. App’x 460,

463 (6th Cir. 2006) (appropriate for district court to consider the risk to self and others posed by

a defendant with a pistol who fled from police).

       Second, defendant specifies nothing in the record that indicates the district court based

Banks’s actual sentence on any such generalized perceptions. Banks was the fourth defendant

the district court judge had sentenced for the instant offense. And although Banks asserts

otherwise, the district court confirmed (after some initial confusion) that it had previously

watched the security video of the specific robbery in which Banks participated. Moreover, the

district judge had read the PSR, sentencing memoranda, and the letters submitted by Banks and

by others on his behalf. The district court was thus well-aware of the facts specific to Banks’s

case, and stated that it had considered “the nature and circumstances of the offense” in crafting a

sentence. This argument also fails.

       In imposing a procedurally reasonable sentence, the sentencing judge must provide an

explanation sufficient “to satisfy the appellate court that he has considered the parties’ arguments

and has a reasoned basis for exercising his own legal decisionmaking authority.” Rita v. United

States, 551 U.S. 338, 356 (2007); United States v. Bolds, 511 F.3d 568, 580 (6th Cir. 2007).

Because the district court met its obligations here, we find no procedural error.

                                                 B.

       Defendant’s sentence is also substantively reasonable.          A district court imposes a

substantively unreasonable sentence by “selecting the sentence arbitrarily, . . . failing to consider


                                                -7-
No. 17-1167, United States v. Banks


pertinent § 3553(a) factors, or giving an unreasonable amount of weight to any pertinent factor.”

United States v. Webb, 403 F.3d 373, 385 (6th Cir. 2005) (footnotes omitted). We presume

Banks’s bottom-of-the-Guidelines-range sentence is reasonable.         United States v. Vonner,

516 F.3d 382, 389–90 (6th Cir. 2008) (en banc).

       Banks’s procedural and substantive arguments largely overlap. Here, he similarly faults

the district court for placing too much weight on his criminal history, and argues that his

sentence is greater than necessary because the district court did not conduct an individualized

inquiry. As detailed above, defendant is correct that the district court stressed his past criminal

conduct and recidivism as significant factors in its sentencing decision. Given the nature and

extent of Banks’s criminal history in light of his relatively young age, this concern was not

undue; it was a valid reason for imposing a Guidelines sentence. A district court does not

commit reversible error simply by “attach[ing] great weight” to a single factor. Gall, 552 U.S. at

57. Indeed, “[n]ot all [§ 3553(a) factors] are important in every sentencing; often one or two

prevail, while others pale.” United States v. Bridgewater, 479 F.3d 439, 442 (6th Cir. 2007).

       A full review of the sentencing record shows that the district court considered the other

pertinent factors in crafting a sentence sufficient, but not greater than necessary, to comply with

the purposes of § 3553(a) in this case. Specifically, the district court weighed Banks’s personal

history and characteristics including his criminal history, difficult childhood, family support,

addiction issues, past efforts to reform, and his renewed commitment to rehabilitation against the

seriousness of the instant offense, and the need to avoid sentencing disparities, deter future

criminal activity, promote respect for the law, and protect the public. Moreover, the district

court recommended placement in an institution that would afford defendant an opportunity for

mental health and drug treatment, and vocational training. To the extent the court did not


                                                -8-
No. 17-1167, United States v. Banks


provide a detailed discussion of all of Banks’s mitigating circumstances, “a sentencing judge is

not required to explicitly address every mitigating argument that a defendant makes[.]” United

States v. Madden, 515 F.3d 601, 611 (6th Cir. 2008).

       Defendant has failed to rebut the presumption that his sentence was reasonable. The

district court may not have weighed the § 3553(a) factors as Banks wanted, but that does not

compel the conclusion that it imposed his sentence arbitrarily or ignored his arguments for

greater leniency. See United States v. Houston, 813 F.3d 282, 296 (6th Cir. 2016). We find no

abuse of discretion.

                                                III.

       Banks maintains that the district court also erred in imposing certain special conditions of

supervised release for a three-year term. Specifically, defendant takes issue with being unable

to: (1) incur new debt or open new lines of credit without the approval of probation; (2) join or

associate with a group oriented toward a criminal purpose, with known gang members, or own or

wear clothing that could signify such affiliation; or (3) spend his money on new tattoos or

piercings. Banks also challenges the requirement that he (4) obtain his General Educational

Development (“GED”) certificate.      We “generally respect [a district court’s] imposition of

supervised-release conditions in the absence of an abuse of discretion.” United States v. Shultz,

733 F.3d 616, 619 (6th Cir. 2013).

                                                A.

       A district court errs procedurally in imposing special conditions of supervised release if it

fails “to state in open court” its rationale for mandating them. United States v. Doyle, 711 F.3d
729, 733 (6th Cir. 2013). But any omission is harmless error where the rationale for a condition

is discernable from the record as a whole. Id. at 733–34.


                                                -9-
No. 17-1167, United States v. Banks


       Banks argues that the district court did not give any rationale for imposing certain release

conditions and that no such rationale is discernable from the record.2 The district court’s

imposition of supervised release immediately followed its imposition of Banks’s sentence of

incarceration. When the district court imposed the conditions of supervised release, it did not

repeat its explanation for Banks’s prison sentence. But as Banks acknowledges, we do not

require unnecessarily duplicative discussion where the special conditions of supervised release

logically flow from the reasons given for imposing a sentence of incarceration. See United

States v. Zobel, 696 F.3d 558, 572 (6th Cir. 2012).

       In discussing the § 3553(a) factors and its reasons for imposing defendant’s prison

sentence, the district court was also discussing its rationale for imposing the conditions of

supervised release. See id. The district court’s remarks reveal its serious concern with Banks’s

criminal history and recidivism, deterring Banks from committing more crimes, and thus

protecting the public; but also with facilitating Banks’s “desire to rehabilitate himself.” Given

defendant’s prior gang affiliation, and his history of committing crimes with others (including

larceny, armed robbery, and the instant offense), barring him from associating with gang

members or displaying any reasonably construable sign of gang affiliation would address these

concerns. Moreover, only a slight inference is required to conclude that the district court sought

to ensure Banks’s ability to make restitution payments by prohibiting him from incurring new

debt or opening new lines of credit without prior approval, or from spending his money on

       2
         We also reject defendant’s contention that the district court must have considered the
supervisory release Guidelines to be mandatory because it did not state otherwise. Treating the
Guidelines as mandatory is procedural error. See Gall, 552 U.S. at 51. But the district court said
nothing here to suggest that it felt bound by the Guidelines. Rather, it explained that “the Court
has to start with” the Guidelines, “and then look at the issues.” “That the guidelines are advisory
is, by now, a basic tenet of federal criminal sentencing” and “[w]e presume that federal judges
know the law.” United States v. Vega-Salgado, 769 F.3d 100, 104 (1st Cir. 2014); cf. United
States v. Gale, 468 F.3d 929, 941 (6th Cir. 2006). This argument provides no grounds for relief.
                                               -10-
No. 17-1167, United States v. Banks


nonessentials like tattoos and piercings. The same is true for the GED requirement, a condition

that addresses Banks’s rehabilitation, ability to pay restitution, and his recidivist history by

helping to ensure his future employability through necessary educational training.

       The sentencing factors discussed by the district court are thus “relevant” to the special

conditions of supervised release, “and make the basis of its decision sufficiently clear on the

record to permit reasonable appellate review.” United States v. Presto, 498 F.3d 415, 419 (6th

Cir. 2007) (internal quotation marks omitted). Accordingly, to the extent that the district court

judge could have given a more explicit explanation for imposing each condition, any error is

harmless. Doyle, 711 F.3d at 733–34. Whether these conditions were in fact warranted is a

question of substantive reasonableness, to which we now turn.

                                               B.

       For sentences of supervised release, a non-mandatory condition must: (1) be “reasonably

related to” a sentencing factor like “the nature and circumstances of the offense” or “the history

and characteristics of the defendant,” (2) “involve[] no greater deprivation of liberty than is

reasonably necessary” to serve a sentencing purpose such as deterrence, protecting the public, or

providing educational training, and (3) be “consistent with any pertinent policy statements issued

by the Sentencing Commission.” United States v. Carter, 463 F.3d 526, 529 (6th Cir. 2006)

(quoting 18 U.S.C. § 3583(d)(1)–(3)). “[A] condition need not satisfy every single factor and

purpose within each of the first two requirements.” Id.

       Defendant develops no argument regarding policy statements. Instead, he challenges the

aforementioned special conditions as unrelated to any sentencing factor or purpose, and argues

that the three-year term of supervised release therefore constitutes a greater-than-reasonably-

necessary deprivation of his liberty. We disagree.


                                              -11-
No. 17-1167, United States v. Banks


       Banks objects to the requirement that he complete his GED as potentially burdensome

while also claiming that he has already earned it. Banks must comply only if his “GED cannot

be verified.” And in any event, this condition was imposed in partial response to defendant’s

own statements that he was “determined to better [himself] while incarcerated,” and wanted to

further his education. When explaining its sentence, the district court referenced Banks’s “desire

to rehabilitate himself” and to “get out and be able to get a job and to support his family.”

Ensuring that Banks obtains at least a GED, if he does not in fact already have one, thus

addresses the rehabilitative purpose of sentencing and Banks’s own professed desire to break

from his criminal past. See 18 U.S.C. § 3553(a)(2)(D). Not to mention that facilitating his future

employability through necessary educational training will help ensure Banks’s ability to pay

restitution while reducing his risk of recidivism. See id. § 3553(a)(1), (a)(2)(C)–(D), (a)(7). The

district court did not abuse its discretion in imposing this condition.

       Defendant also objects to being unable to incur new debt or open new lines of credit

without permission, or to spend any money on additional tattoos and piercings.3 But the instant

offense was a robbery that resulted in a monetary loss to the victims and a restitution award. The

district court must consider “the need to provide restitution to any victims” when determining the

length and conditions of supervised release. See id. § 3583(c); id. § 3553(a)(7). Here, the

district court was fully aware, via the PSR, of defendant’s history of chronic unemployment, lack

of assets, and lack of vocational training. See United States v. Weiss, 328 F.3d 414, 417–18 (8th

Cir. 2003) (condition prohibiting incursion of new debt or new lines of credit was reasonable

considering defendant’s “documented history of unemployment,” lack of assets, and restitution

       3
        To the extent defendant is also challenging his obligation to provide his probation officer
access to his financial records upon request, the Guidelines expressly recommend imposing that
condition where, as here, the sentencing court also imposes a restitution order. USSG
§ 5D1.3(d)(3).
                                                 -12-
No. 17-1167, United States v. Banks


order). And the district court observed that Banks had never been productive “in terms of his

post-jail time,” and that he had previously admitted to only “want[ing] to earn money so he could

buy drugs.”      The judge later underscored that “if [Banks] has any money, he’s to make

restitution” rather than spend it on nonessential tattoos and piercings. In light of its reasonable

concerns about Banks’s willingness and ability to pay restitution, the district court did not abuse

its discretion in imposing these conditions.

          Finally, Banks objects to the related conditions that he not join or associate with any

group oriented toward a criminal purpose, with known gang members, or possess, wear, or

display clothing bearing large insignias. Although defendant asserts that he is no longer a

member of a gang, his defense counsel argued at sentencing that his client’s recidivism was due

in large part to defendant returning to “the same community” and being around “the same

associates” every time he had been released before. Those associates, according to Banks’s

lawyer, encouraged Banks to continue leading a life of crime. Indeed, Banks committed the

instant offense, as well as larceny and armed robbery, with others.

          Defense counsel asserted that his client was now ready “to get away from the situation

that fostered this entire criminal lifestyle[.]” Therefore, preventing Banks from once again

falling in with any “associates” upon release, and from owning or displaying any construable

sign of such affiliation including certain types of clothing, are conditions reasonably related to

Banks’s criminal history and to breaking his cycle of recidivism. See 18 U.S.C. § 3583(d)(1); id.

§ 3553(a)(1). In curbing any such affiliations, these conditions serve the sentencing purposes of

deterring future criminal conduct and thus protecting the public. See 18 U.S.C. § 3583(d)(1); id.

§ 3553(a)(2)(B)–(C). The district court did not abuse its discretion in imposing these conditions

either.


                                               -13-
No. 17-1167, United States v. Banks


          We afford defendant’s within-Guidelines three-year term of supervised release “a

rebuttable presumption of reasonableness.” United States v. Coffee, 180 F. App’x 562, 564 (6th

Cir. 2006); see USSG § 5D1.2(a)(2). Defendant has failed to rebut that presumption because the

conditions he contests are each reasonably related to the instant offense or to his own history and

characteristics, and serve several purposes of sentencing.       Moreover, the lengthier term is

reasonable considering, as the district court acknowledged, that Banks has never adjusted well to

supervision, having absconded from, and been arrested for new criminal conduct while on,

parole.

          Accordingly, we find no abuse of discretion here in imposing these special conditions for

three years, and note that the district court shall have “abundant opportunity to amend or

ameliorate any unreasonable adverse impact during the term of [Banks’s] supervised release.”

United States v. Deatherage, 682 F.3d 755, 765 (8th Cir. 2012); accord. Zobel, 696 F.3d at 575;

see 18 U.S.C. § 3583(e)(2).

                                                 IV.

          For these reasons, we affirm Banks’s sentence.




                                                -14-